DETAILED ACTION
This action is responsive to the filing of 11/27/2020. Claims 16-30 are pending and have been considered below. 

Allowable Subject Matter
Claims 23 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 29-30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by
Inomata (JP6212666; JP20170039318 priority: 2017-03-02.)

Claim 16, 30: Inomata discloses a data replacement apparatus comprising: 
an acquisition unit (Fig. 2: 120, control device, a computer, acquires position information from sensors; par. 43) that acquires first control data having a value (par. 38, state of HMD as being mounted or non-mounted; Further, when the user U wears the HMD 110 (when the state of the HMD 110 changes from the non-wearing state to the wearing state), the mounting sensor 115 generates event information and then transfers the event information to the control device 120) based on a position (par. 41, positions from the position sensor 130 that detect information regarding the position of HMD; position of being on user’s head, or not) of a first device which can be mounted on a user's head (par. 32, Fig. 2: 110, HMD) and a position of a second device which can be gripped by a user (Fig. 2; par. 41-43, 320L / 320R controllers operated by right / left hands, and provide their position); 
a determination unit that determines whether or not a prescribed condition is satisfied (par. 95 the control unit 121 may determine whether or not the user A has removed the HMD 110 based on the tilt information of the HMD 110 transmitted from the HMD sensor 114 or the event information transmitted from the mounting sensor 115); and 
a replacement unit that replaces the first control data with second control data when it is determined that the condition is satisfied (par. 98-100, replacing the state of whether the HMD is worn or not), 
wherein the second control data has a value not based on the position of the first device and/or the position of the second device (par. 95, based on position of 110, and not based on the position of the second device, 320R or 320L.)  

Claim 17: Inomata discloses the data replacement apparatus according to claim 16, wherein the determination unit determines whether or not the first device is mounted on the user's head, and when it is determined that the first device is not mounted on the user's head, the replacement unit replaces the first control data with second control data having a value not based on a height of the first device (par. 98-100, replacing the state of whether the HMD is worn or not; par. 95, based on tilt 114, or mounting sensor 115.)   

Claim 29: Inomata discloses the terminal comprising: the data replacement apparatus according to claim 16; and an image generation unit that generates an avatar image of the user based on the second control data when the first control data is replaced by the second control data (Fig. 15; par. 104.)  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-24, 26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inomata (JP6212666; JP20170039318 priority: 2017-03-02) in view of Lee (20150153825.)

Claim 18: Inomata discloses the data replacement apparatus according to claim 16. However, Inomata does not explicitly disclose wherein the determination unit determines whether or not the prescribed condition is satisfied, based on at least a height of the first device indicated by a value that the first control data has.  
	Lee discloses a similar apparatus for HMD devices, including wherein the determination unit determines whether or not the prescribed condition is satisfied, based on at least a height of the first device indicated by a value that the first control data has (par. 104; height of the HMD is used for determination.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Inomata with Lee thereby utilizing HMD height value in determining mounting state. One would have been motivated to utilize height of the HMD as a further backup, or confirmation of wearing state, in a similar way Inomata already uses two different sensors, 114, and 115 for the determination.

Claim 19: Inomata and Lee discloses the data replacement apparatus according to claim 18, wherein the determination unit determines whether or not the first control data has a value indicating that the height of the first device is smaller than a prescribed height (Lee, par. 104-105, user removing it from their head and placing it on average height of the desk) and when it is determined that the first control data has the value indicating that the height of the first device is smaller than the prescribed height, the replacement unit replaces the first control data with second control data having a value not based on the height of the first device (Lee, par. 104-105.)  

Claim 20: Inomata and Lee discloses the data replacement apparatus according to claim 19, wherein the second control data has a value indicating that the height of the first device is the prescribed height or more (Lee, par. 104-105.)    

Claim 21: Inomata and Lee discloses the data replacement apparatus according to claim 18, wherein the determination unit determines whether or not the first control data has a value indicating that the height of the first device is a prescribed first height or more (Lee, par. 104-105, user putting on the HMD from the desk and onto their head), or smaller than a prescribed second height, when it is determined that the first control data has the value indicating that the height of the first device is the first height or more, or smaller than the second height, the replacement unit replaces the first control data with second control data having a value not based on the height of the first device, and the second height is lower than the first height (Lee, par. 104-105.)      

Claim 22: Inomata and Lee discloses the data replacement apparatus according to claim 18, wherein the determination unit determines whether or not the first control data has a value indicating that the height of the first device is a prescribed first height or more (Lee, par. 104-105, user putting on the HMD from the desk and onto their head), or smaller than a prescribed second height and indicating that the second device is stationary, when it is determined that the first control data has the value indicating that the height of the first device is the first height or more, or smaller than the second height and indicating that the second device is stationary, the replacement unit replaces the (Lee, par. 104-105.)        

Claim 23: Inomata and Lee discloses the data replacement apparatus according to claim 21, wherein the second control data has a value indicating that the height of the first device is smaller than the first height and is the second height or more (Lee, par. 104-105, user removing it from their head and placing it on average height of the desk.)  

Claim 24: Inomata and Lee discloses the data replacement apparatus according to claim 21, wherein the first height is a height of the head of the user or more (Lee, par. 104-105, user putting on the HMD from the desk and onto their head.)  

Claim 26: Inomata discloses the data replacement apparatus according to claim 16. However, Inomata does not explicitly disclose wherein the determination unit determines whether or not the first control data has a value indicating that a distance between the first device and the second device is a prescribed distance or more, and when it is determined that the first control data has the value indicating that the distance between the first device and the second device is the prescribed distance or more, the replacement unit replaces the first control data with second control data having a value not based on the position of the first device and/or the position of the second device.  
Lee discloses a similar apparatus for HMD devices, including wherein the determination unit determines whether or not the first control data has a value indicating that a distance between the first device and the second device is a prescribed distance (par. 104, using distance measure between the HMD and the desk.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Inomata with Lee thereby utilizing HMD distance value in determining mounting state. One would have been motivated to utilize distance as a further backup, or confirmation of wearing state, in a similar way Inomata already uses two different sensors, 114, and 115 for the determination.

Claim 28: Inomata and Lee discloses the data replacement apparatus according to claim 26, wherein the second control data has a value indicating that the distance between the first device and the second device is smaller than the prescribed distance (par. 104, using distance measure between the HMD and the desk.)  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
3/11/2021